Title: From George Washington to James Craik, 9 April 1793
From: Washington, George
To: Craik, James



Dear Sir,
Mount Vernon Aprl 9th 1793

On thursday, 1 Oclock afternoon, it is proposed to pay the last Office (in funeral obsequies) to my deceased Nephew; at which I should be glad to see you. The funerl Service will be in presence of a few friends only; & dinner for these will be ready at half after two Oclock; at which I shall expect you.
Mrs Washington mentioned Mr Porter (as an intimate of Her late husbd) and I should be glad to see him on the occasion—I do not, as it is intended to be a private burial, go beyond this in

formal invitations, but if you shd see Colo. Fitzgerald, Mr Herbert, & Colo. Gilpin, who, I believe, were among the first & most intimate, of his acquaintances, & would mention these circumstances to them I should be obliged to you and happy in seeing them. I am &ca.
